Citation Nr: 0326974	
Decision Date: 10/09/03    Archive Date: 10/20/03

DOCKET NO.  99-19 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1942 to August 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a June 1998 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York.  In August 1998, 
the veteran requested a personal hearing before a hearing 
officer at the RO.  Through written communication from his 
representative, he canceled the hearing request in June 2003.  


FINDING OF FACT

The veteran's service-connected chronic major depressive 
disorder, rated 70 percent disabling, is his only service-
connected disability; it causes major impairment of his 
overall functioning, and renders him unable to obtain or 
retain employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have now been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The case 
has been considered on the merits, and well-groundedness is 
not an issue.  In the June 1998 decision, in an August 1999 
statement of the case, and in a May 2003 supplemental 
statement of the case (SSOC), the veteran was notified of the 
evidence necessary to substantiate his claim, and of what was 
of record.  An October 2002 letter and the May 2003 SSOC 
clearly cited the changes in the law brought about by the 
VCAA and implementing regulations; they explained that VA 
would make reasonable efforts to help the veteran get 
pertinent evidence, but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  While the October 2002 VCAA letter advised the 
veteran to respond within 30 days, a remand to cure that 
notice deficiency is not necessary given the determination 
below.  

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers, and he has been afforded VA examinations.  There 
is no indication that there is any relevant evidence 
outstanding.  Development is complete to the extent possible; 
VA's duties to notify and assist are met.

Background

Historically, the RO granted service connection for an 
anxiety state in August 1945.  The disorder has been 
recharacterized as major depression and is now rated 70 
percent disabling.  

Postservice medical evidence consists of VA outpatient 
records dated through October 2002 indicating the veteran has 
been treated over many years for numerous medical problems, 
including, but not limited to, dementia, chronic obstructive 
pulmonary disease (COPD), coronary artery disease, a seizure 
disorder, diabetes mellitus, and gastroesophageal reflux 
disease.  Chronic major depression is the only disorder for 
which service connection has been granted.  The veteran had 
been a fireman, and apparently retired for disability due to 
unrelated causes, including sarcoidosis, in 1981.  
On VA psychiatric examinations in July 1995 and January 1997, 
it was noted that the veteran resided in an adult care 
facility, and that the only psychiatric disability diagnosed 
was major depression with poor insight, poor judgment, and 
recent and remote memory loss (1995); and suicidal ideation, 
depression, agitation, and recent and remote memory not 
intact (1997).  

On VA examination in September 1999, it was noted that the 
veteran was 75 years old and he complained of poor memory.  
The examiner noted that there appeared to be large areas of 
the veteran's past, including his service, of which he could 
recall very little.  The veteran did recall that he "bounced 
around" from job to job after service, but found a regular 
job in the 1960s with a fire department in Albany, New York.  
Apparently, he has not been employed since his retirement 
from the fire department in 1982.  He reported that he was 
married for 25 years, but he went "downhill" after his 
spouse died in 1987.  He had no biological children, and he 
had not been taking care of himself.  He still resided in an 
adult care facility (he had twice suffered a stroke).  He 
felt that he would not care if he walked in front of a car.  
Examination revealed that he was very garrulous and had very 
poor memory.  He was fully oriented and could recall three 
objects immediately, but could recall only two objects later.  
The diagnoses were depressive disorder and personality 
disorder, with diabetes, lung disease, emphysema and heart 
failure.  The examiner stated:

My suspicion is that the [veteran] is 
suffering some combination of depression 
and possibly some organic deficits now.  
It is hard to know whether his 
psychological condition is at all related 
to his military experience since he knows 
so little about his military experiences.  
Certainly, it appears to be the case that 
he has a longstanding personality 
disorder with fair dependency needs.

On VA examination in October 2002, it was noted that the 
purpose of the examination was to determine "to what extent 
depressive disorder [versus] dementia" caused the veteran to 
be unemployable.  Examination revealed that the veteran was 
in poor physical health.  He was wheelchair bound, and had a 
"rather odd posture in that his head is quite bent over and 
he does not make eye contact when speaking."  He stopped 
working in 1982, and attempts to maintain employment after 
that were unsuccessful.  When asked what interfered with his 
employment, the veteran responded "altars."  The examiner 
strongly suspected that a mental disorder was the cause of 
the veteran's unemployment.  The veteran could not recall the 
names of his stepchildren, and had no contact with them.  He 
has one brother and one sister, and maintained only some 
correspondence with his bother.  He had no friends, and he 
appeared very socially isolated, a situation about which the 
examiner opined "is a chronic state for [the veteran] which 
no doubt dates back many years."  The veteran appeared 
disheveled and he was relatively unaware of his physical 
presentation.  He was aware of person, place, time, and 
situation.  He speech was logical but unfocused at times.  He 
had an adequate speaking vocabulary.  He responded to all 
questions with an appropriate response but would continue to 
verbalize information that was ultimately unrelated to the 
question asked.  The veteran described his typical mood as 
depressed, and he complained of low motivation.  He described 
his temper as irritable, his appetite as fair, and his 
concentration as poor.  He was quite distractible, and a 
number of questions had to be asked repeatedly because he 
would forget the initial question.  He did not show signs of 
psychosis.  He denied history of suicidal or homicidal 
ideation.  He reported that he managed his own finances, 
which the examiner noted was of concern given that he 
appeared to suffer from dementia and memory problems.  The 
diagnoses were major depression and dementia, not otherwise 
specified; personality disorder, not otherwise specified; 
with diabetes, stroke and hypertension.  A GAF score was 35, 
indicating "major impairment of function."  The examiner 
further reported:  

It appears that perhaps [the veteran's] 
depression accounts for approximately 50% 
of his overall disability.  At this point 
in time, he appears to be unable to 
maintain employment.  [He] is majorly 
impaired in his overall functioning.  He 
has  poor short-term memory.  He has poor 
concentration in general.  He suffers 
from chronically dysphoric mood.  He has 
no friends.  He appears to have limited 
range of interests and little motivation.  

In a January 2003 addendum to the October 2002 examination 
report, the examiner reiterated that the veteran was not able 
to manage his own finances, due in pertinent part to the fact 
that he is seriously mentally ill and was easily confused, 
with impaired judgment and poor short-term memory.  The 
examiner reported that he strongly suspected that the veteran 
functioned at a higher level prior to his military service, 
and appeared to function on a relative lower level subsequent 
to service.  It was noted that the veteran took early 
retirement from the fire department when he was 58, and his 
efforts to maintain employment since that time were 
unsuccessful.  The examiner stated:

It is impossible to accurately determine 
what percent [the veteran's] dementia 
contributes to his individual 
unemployability versus his depression.  
However, given the veteran was initially 
rated at 50% disability because of his 
depression, now he suffers from dementia, 
at this point in time he is 100% disabled 
(he is truly unable to work) it would 
appear that a logical rationale would be 
to say that his dementia accounts of 50% 
of his impairment [of] functioning with 
the other 50% being his depression.  

In a March 2003 addendum to the October 2002 examination 
report, the examiner clarified that the veteran's primary 
disability is clearly dementia that is "age-related and does 
not appear to be service-caused."  It was explained that the 
veteran's depression caused him to be underemployed 
throughout his life and may have played a role in his early 
retirement.  The examiner reported that depression alone did 
not cause him to be unemployable, and it did not continue to 
cause him to be unemployable.  The examiner stated that the 
veteran's depressive disorder could account for 50 percent of 
his overall disability, and dementia accounted for the 
majority of his impairment of functioning.  
Legal Criteria and Analysis

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.34l, 4.16(a).  Here, the basic schedular criteria 
are met, as the veteran has a single service-connected 
disability rated 70 percent.  

The question in a total rating case based upon individual 
unemployability due to service-connected disability is 
whether the veteran is capable of performing the physical and 
mental acts required by employment and not whether the 
veteran is, in fact, employed.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  Unemployability associated with 
advancing age or intercurrent disability may not be used as a 
basis for assignment of a total disability rating.  38 C.F.R. 
§ 4.19.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Upon careful review of the entire record, the Board concludes 
that the evidence reasonably establishes that impairment due 
to the veteran's service-connected psychiatric disability, 
alone, is sufficiently severe to preclude his participation 
in regular substantially gainful employment.

It is clear (and not in dispute), that the veteran is 
sufficiently impaired mentally so as to be unemployable.  
What must be resolved is the degree to which his unemployable 
status is due to service-connected disability.  The most 
recent VA examiner attributes the major portion of the 
veteran's psychiatric impairment to a nonservice-connected 
dementia.  However, a longitudinal review of the medical 
record suggests otherwise.  When the veteran was examined by 
VA in 1995 and 1997, the only psychiatric diagnosis was the 
service-connected major depression.  Symptoms of the disorder 
included an overwhelming depression, poor insight and 
judgment, and impaired recent and remote memory.  He had 
minimal social contacts and was living in a sheltered 
environment - a care center - because the psychiatric 
disability impaired his ability to care for himself.  These 
symptoms are inconsistent with regular gainful employment.  
Since then, the veteran's psychiatric disability has 
progressed in severity.  He is now easily confused, 
considered incompetent to handle his own funds, and 
disheveled in appearance.  

The October 2002 (with January and March 2003 addendums) VA 
examiner's opinion that the veteran is unemployable in major 
part due to nonservice-connected dementia was based in part 
on an arithmetic calculation that since the veteran was 
previously 50 percent disabled due to major depression, and 
was now 100 percent disabled, deducting the previous 50 
percent from the current 100 percent resulted in 50 percent 
of the disability being due to dementia.  Regardless of 
whether this type of arithmetic calculation is a reasonable 
way to assess the impact of a service connected disability, 
the calculation is flawed, not the least because the basic 
premise that the veteran was previously 50 percent disabled 
due to major depression is inconsistent with the fact that 
major depression has been rated 70 percent since 1996, and 
because 50 percent is not a majority.  The recent VA examiner 
also did not provide any rationale as to why symptoms of 
sufficient severity to preclude employment, previously 
attributed to the service-connected entity of major 
depression (i.e., poor judgment, memory, insight), were no 
longer being attributed to the service-connected disability.

The Board finds that the veteran's service-connected 
psychiatric disability became sufficiently symptomatic to 
render him unemployable prior to any appearance of the 
currently coexisting psychiatric disability of dementia.  
There is nothing in the record indicating the major 
depression improved or resolved.  Hence, a TDIU rating is 
warranted.  



ORDER

TDIU
 is granted, subject to the regulations governing payment of 
monetary awards.




	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



